Citation Nr: 0931547	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which confirmed and continued that Veteran's 
claim for entitlement to service connection for PTSD. 

This case was remanded in August 2005 for additional 
development; it is again before the Board for appellate 
review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, the Board finds that a remand is 
necessary to ensure completion of the requirements set out by 
the Board's August 2005 remand instructions.  The Board 
instructed for the RO to request that Headquarters, U.S. 
Marine Corps (USMC) provide any available information, which 
might corroborate the veteran's claimed inservice stressors.  
The RO was to provide the USMC with specific information 
regarding the Veteran's claim, including a description of the 
claimed stressor and his unit and request that the USMC 
verify the Veteran's stressor statement, to the extent 
possible.  The RO sent letters to the headquarters of the 
United States Marine Corps in December 2008 and March 2009, 
requesting information as to whether the Veteran was in 
receipt of hazardous or hostile pay or combat pay or 
allowances.  In addition, the RO provided the USMC with the 
information set out by the Board's remand and requested 
verification of the Veteran's stressors; however, it does not 
appear that a response was ever received.  The Board finds 
that, on remand, the RO should make another attempt to obtain 
this information from the USMC, requesting that a negative 
reply be returned if the information is not available. 

The Board notes that, since his release from service, the 
Veteran has been diagnosed with several different psychiatric 
disorders, to include PTSD, dysthymic disorder, depression, 
anxiety and personality disorders including schizoid, 
avoidant, passive aggressive and borderline.  A March 2003 
private physician diagnosed with Veteran with PTSD, chronic 
phase, dysthymic disorder, and personality disorders.  The 
private physician found that, as a result of his experiences 
in the military, the Veteran had developed a personality 
disorder with prominent schizoid and avoidant tendencies, and 
had developed depression as a result of his disability and 
awareness of the losses in his life as well as the 
helplessness over controlling the very unpleasant symptoms of 
PTSD.  A June 2003 VA examiner found that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The 
examiner did not confirm the disorder because the stressors 
were not clear.  The examiner noted that the Veteran 
emphasized that people are stressed by different things and 
the event that he reported stressed him.  The examiner 
indicated that traumatic stress, however, is not made up of 
the personal interpretation of the event, but is a more 
objective happening.  The examiner found that his reported 
specific stressor seemed more like a fantasy of his schizoid 
personality disorder than a real event that happened.  The 
examiner also noted that the private physician had opined 
that the military stressor had brought about his schizoid 
personality, but that the Veteran's schizoid personality had 
been lifelong and was present before service.  

The Board's August 2005 remand included instructions to 
provide the Veteran with a VA psychiatric examination to 
determine the nature, extent and etiology of any diagnosed 
psychiatric disorder, to include PTSD.  Since the RO found 
that it was unable to verify the Veteran's stressors, an 
examination was not provided to the Veteran.  However, since 
another attempt is being made to verify the Veteran's 
stressor and in light of a recent case decided by the United 
States Court of Appeals for Veterans Claims (Court), the 
Board finds that another examination should be provided to 
the Veteran.  The Board acknowledges the recent ruling in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified 
how the Board should analyze claims for posttraumatic stress 
syndrome and other acquired psychiatric disorders.  As 
emphasized in Clemons, though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed."  Id.  Essentially, the Court found that a 
Veteran does not file a calm to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  In this case, the Veteran has been 
diagnosed with several psychiatric disorders.  If the 
Veteran's stressor statement is verified by the USMC, the 
examiner should determine whether he has PTSD as a result of 
this stressor.  The examiner should also comment on whether 
any diagnosed psychiatric disorder was incurred during or 
aggravated by the Veteran's time on active duty.  The VA 
examiner noted that the Veteran had schizoid personality 
which preceded service.  

The Board notes that personality disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes, except when such 
disorders were shown to have been aggravated during military 
service.  38 C.F.R. §§ 3.303(c), 4.127 (2008); See VAOPGCPREC 
82-90 (July 18, 1990).  

When no preexisting disorder is noted upon entry into 
service, the veteran is presumed to have been in sound 
condition upon entry and the presumption of soundness arises.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  VA's General Counsel has held that in order to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111, for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the General 
Counsel's position in the Wagner decision mentioned. 

In this regard, the examiner should indicate whether the 
Veteran's schizoid personality disorder was aggravated beyond 
the natural progression of the illness while he was in 
service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again request that 
Headquarters, U.S. Marine Corps provide 
any available information which might 
corroborate the veteran's averred 
inservice stressors.  The RO should 
indicate in its request that a negative 
reply is necessary.

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
psychiatric examination, by an 
appropriate specialist, in order to 
ascertain the nature, extent, and 
etiology of his psychiatric disorders.  
This remand, the claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
examination report.  All special studies 
or tests deemed necessary by the examiner 
are to be accomplished. 

The examiner should furnish an opinion 
with supporting rationale, as to (1) the 
appropriate diagnoses for the Veteran's 
psychiatric disorders, (2) if the 
Veteran's stressor has been verified, 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran has PTSD that is related to his 
in-service stressor, (3) whether it is at 
least as likely as not (50 percent or 
more probability) that the Veteran's 
diagnosed psychiatric disorders began 
during active service or are 
etiologically related to the Veteran's 
period of active duty, (4) whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran's 
psychiatric disorders, to include his 
personality disorders, pre-existed active 
duty (with an explanation) and, if so, 
were aggravated (worsened) by active 
duty, (3) if aggravation is found, 
whether the aggravation constitutes an 
increase beyond the natural progression 
of the illness, and (4) any currently 
manifested signs of this psychiatric 
disorders.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
3.  Following completion of the above, 
the AOJ should readjudicate the Veteran's 
claim to include consideration of the 
decisions reached in Clemons, supra and 
Wagner, supra.  If any determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2008).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


